DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 05/09/2022 is acknowledged. In light of amendments, new grounds of rejections are set forth below. Claims 1, 2, 6, 8-10 and 20-25 are examined on the merits in this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 6, 8-10 and 20-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
  Claim 1 recites “acid-modified polypropylene”. While there is support for base composition comprising acid-modified polypropylene-ethylene random copolymer (see paragraphs 0111 and 0119 of published application), there is no support for any acid-modified polypropylene. This rejection affects all the dependent claims.
Claim 1 recites “base resin composition consisting of (i) 60 mass% to 95 mass% of acid-modified polypropylene and (ii) a propylene--olefin copolymer having an atactic structure”. While there is support for base resin composition comprising a combination of acid-modified polypropylene and polyolefin-based elastomer (see paragraph 0111 of published application) and support for resin composition comprising a propylene--olefin copolymer having an atactic structure (see paragraph 0164 of published application), there is no support for base resin composition consisting of (i) 60 mass% to 95 mass% of acid-modified polypropylene and (ii) a propylene--olefin copolymer having an atactic structure. This rejection affects all the dependent claims.
Claim 10 recites “the propylene-based branched polymer …. and combinations thereof”. While there is support for propylene-based branched polymer (see paragraph 0107 of published application), there is no support for combination of different types of propylene-based branched polymer. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “wherein a content of the propylene-based branched polymer in the sealant layer is in the range of 1.0 mass% to 50.0 mass%”. It is not clear if the propylene-based branched polymer layer comprises 1-10% propylene-based branched polymer, how the sealant layer, which comprises the propylene-based branched polymer layer, comprises propylene-based branched polymer in amounts greater than 10 mass%. 
Claim 6 recites “The power storage device packaging material of claim 5”. It is not clear how claim 6 depends on claim 5 given that claim 5 is canceled. For the purpose of examination, the examiner construes that claim 6 depends on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 9, 10, 20, 21, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Iizuka et al. (JP 2014175216 A cited in IDS) in view of Hoshino et al. (JP 2001322666 A), Ito et al. (JP2011144356 A cited in IDS) and Onoe et al. (US 2009/0226728 A1). It is noted that the disclosures of Iizuka et al., Hoshino et al. and Ito et al. are based on a machine translation of the references which is included in this action.

Regarding claims 1, 2, 9, 10, 20, 21, 23 and 24, Iizuka et al. disclose a laminate for a battery cover (power storage device packaging material) comprising a base material 11 (substrate layer), an aluminum foil 12 (metal foil), an anticorrosive coating layer 14 and a multilayer sealant film 17 (see Abstract and Figure 2). The multilayer sealant film 17 is in direct contact with the anticorrosive coating layer 14 (see Figure 2). The base material 11 can be polyethylene terephthalate (polyester) or polyamide film (see page 4, paragraph 1). The anticorrosive coating is formed by applying a treatment liquid such as a solution comprising trivalent chromium compound (chemical conversion treatment) on at least one surface of aluminum foil (see page 2, paragraph 6 and page 4, paragraph 2). The base layer is the outermost layer and the sealant layer is the inner most layer (see Figure 2).
The multilayer sealant film comprises a resin layer 16 (sealant layer) and a polyolefin resin layer 13, wherein, wherein the resin layer 16 is in direct contact with the anticorrosive coating layer 14 (see Abstract and Figure 2). The resin layer 16 comprising of an acid-modified polypropylene layer (base resin composition (i)) which reads on a sealant layer that contains an acid-modified polypropylene ((b) base resin composition consisting of (i)), wherein the sealant layer is in direct contact with the anticorrosive coating layer 14 (see page 5, paragraph 3). Further, the resin layer 16 comprises acid-modified polypropylene similar to the present invention (see claim 5).
While Iizuka et al. disclose sealant layer comprising acid-modified polypropylene, Iizuka et al. do not disclose amount of acid-modified polypropylene. Iizuka et al. do not disclose the sealant layer comprising consists of (a) a propylene-based branched polymer having branched chains and (b) base composition consisting (ii) a propylene a-olefin having an atactic structure.
Hoshino et al. disclose a heat seal layer comprising 50 wt% or more of acid modified polypropylene resin (see Abstract). The heat seal layer provides sufficient adhesive strength (see paragraph 0009).
In light of motivation for using a heat seal layer comprising 50 wt% or more of acid modified polypropylene resin disclosed by Hoshino et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use 50 wt% or more of acid modified polypropylene resin in the sealant layer (resin layer) of Iizuka et al. in order to provide sufficient adhesive strength, and thereby arrive at the claimed invention.
Iizuka et al. in view of Hoshino et al. do not disclose the sealant layer comprising consists of (a) a propylene-based branched polymer having branched chains and (b) base composition consisting (ii) a propylene a-olefin having an atactic structure.
Ito et al. disclose a propylene-based polymer having long chain branching that has good flow characteristics such as melt tension and melt viscoelasticity and accordingly has excellent mold processabilty and high strain hardening (see Title, Abstract and paragraph 0027, 0091). The propylene-based polymer can be propylene-1-butene copolymer or homopolypropylene (see paragraph 0088). The molecular weight of a propylene-based polymer having long chain branching is 1,000,000 (see paragraph 0097), which is identical to that utilized in present invention (see paragraph 0105). Further, the propylene-based polymer having long chain branching is identical to that utilized in present invention (see paragraph 0103 that discloses a propylene-based polymer having long chain branching of JP 2011144356 A). Although Ito et al. do not disclose the propylene-based polymer having long chain branching does not have a crosslinked structure, and wherein the branched chains have at least 500 carbons, given that the propylene-based polymer having long chain branching of Ito et al. is identical to that presently claimed and used in the present invention, it is obvious or inherent that the propylene-based polymer having long chain branching of Ito et al. does not have a crosslinked structure, and wherein the branched chains have at least 500 carbons.
In light of motivation for using propylene-based polymer having long chain branching disclosed by Ito et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use propylene-based polymer having long branching of Ito et al. in the propylene-based layer (i.e. resin layer) of Iizuka et al. in view of Hoshino et al. in order to obtain good flow characteristics such as melt tension and melt viscoelasticity and accordingly excellent mold processabilty and high strain hardening weather, and thereby arrive at the claimed invention.
Further, as noted above, propylene-based polymer having long chain branching provide good flow characteristics such as melt tension and melt viscoelasticity and accordingly has excellent mold processabilty and high strain hardening. Therefore, it would have been obvious to one of ordinary skill in the art to use propylene-based polymer having long chain branching in the amounts including that presently claimed depending on desired melt tension, melt viscoelasticity, mold processabilty and high strain hardening in Iizuka et al. in view of Hoshino et al. and Ito et al., and thereby arrive at the claimed invention.
Iizuka et al. in view of Hoshino et al. and Ito et al. do not disclose the sealant layer comprising consists of (b) base composition consisting (ii) a propylene a-olefin having an atactic structure.
Onoe et al. disclose a polyolefin such as atactic propylene--olefin copolymer (see paragraphs 0100 and 0107). The polyolefin provides high thermal resistance, high hardness and non-tackiness (see paragraph 0098).
In light of motivation for using atactic propylene--olefin copolymer disclosed by Onoe et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use atactic propylene--olefin copolymer of Onoe et al. in the sealant layer (resin layer) of Iizuka et al. in view of Hoshino et al. and Ito et al. in order to provide high thermal resistance, high hardness and non-tackiness, and thereby arrive at the claimed invention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Iizuka et al. (JP 2014175216 A cited in IDS) in view of Hoshino et al. (JP 2001322666 A), Ito et al. (JP2011144356 A cited in IDS) and Onoe et al. (US 2009/0226728 A1) as applied to claim 1 above, further in view of Uehara et al. (US 2008/0023215 A1).

Regarding claim 6, Iizuka et al. in view of Hoshino et al., Ito et al. and Onoe et al. disclose the power storage device packaging material as set forth above. While Ito et al. disclose propylene-based branched polymer is a polypropylene as noted above, Iizuka et al. in view of Hoshino et al., Ito et al. and Onoe et al. do not disclose propylene-based branched polymer is a random polypropylene.
Uehara et al. disclose random polypropylene is excellent in balance between flexibility and transparency (see paragraph 0040).
In light of motivation for using random polypropylene disclosed by Uehara et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use random polypropylene as the branched polypropylene in Iizuka et al. in view of Hoshino et al., Ito et al. and Onoe et al. in order to provide balance between flexibility and transparency, and thereby arrive at the claimed invention.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Iizuka et al. (JP 2014175216 A cited in IDS) in view of Hoshino et al. (JP 2001322666 A), Ito et al. (JP2011144356 A cited in IDS) and Onoe et al. (US 2009/0226728 A1) as applied to claim 1 above, further in view of Oono et al. (US 2014/0242333 A1 cited in IDS) and Suzuta (US 2010/0255365 A1 cited in IDS).

Regarding claim 8, Iizuka et al. in view of Hoshino et al., Ito et al. and Onoe et al. disclose the power storage device packaging material as set forth above. Iizuka et al. in view of Hoshino et al., Ito et al. and Onoe et al. do not disclose anticorrosive coating layer as presently claimed.
Oono et al. disclose the corrosion prevention treated layer containing 10 parts of sodium polyphosphate relative to 100 parts by weight of cerium oxide that provides corrosion prevention (see paragraph 0371).
In light of motivation for using corrosion prevention treated layer containing 10 parts of sodium polyphosphate relative to 100 parts by weight of cerium oxide disclosed by Oono et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use 10 parts of sodium polyphosphate relative to 100 parts by weight of cerium oxide in the anticorrosive coating layer of Iizuka et al. in view of Hoshino et al., Ito et al. and Onoe et al. in order to provide effective corrosion prevention, and thereby arrive at the claimed invention.
Iizuka et al. in view of Hoshino et al., Ito et al., Onoe et al. and Oono et al. do not disclose anticorrosive coating layer comprising a cationic polymer.
Suzuta discloses a packing material for a lithium cell (power storage device packaging material) (see Abstract). Suzuta disclose cationic polymer exhibit excellent electrolyte solution resistance and hydrofluoric acid resistance (see paragraph 0143). These superior resistance properties suppresses damage to the aluminum foil (metal foil) that is an intermediate layer of the packing material for a lithium cell (see paragraph 0143).  
In light of motivation for using cationic polymer disclosed by Suzuta as described above, it therefore would have been obvious to one of ordinary skill in the art to use cationic polymer in the anticorrosive coating layer of Iizuka et al. in view of Hoshino et al., Ito et al., Onoe et al. and Oono et al. in order to provide excellent electrolyte solution resistance and hydrofluoric acid resistance and suppress damage to aluminum foil (metal foil), and thereby arrive at the claimed invention.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Iizuka et al. (JP 2014175216 A cited in IDS) in view of Hoshino et al. (JP 2001322666 A), Ito et al. (JP2011144356 A cited in IDS) and Onoe et al. (US 2009/0226728 A1) as applied to claim 10 above, further in view of Nishimura et al. (US 2009/0023826 A1).

Regarding claim 22, Iizuka et al. in view of Hoshino et al., Ito et al. and Onoe et al. disclose the power storage device packaging material as set forth above. Iizuka et al. in view of Hoshino et al., Ito et al. and Onoe et al. do not disclose propylene-based branched polymer as presently claimed.
Nishimura et al. disclose a polypropylene-based resin such as ethylene-propylene random copolymer provide reconcile formability and heat resistance in good balance (see paragraph 0032).
In light of motivation for using ethylene-propylene random copolymer disclosed by Nishimura et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use ethylene-propylene random copolymer for the propylene-based branched polymer in Iizuka et al. in view of Hoshino et al., Ito et al. and Onoe et al. in order to provide reconcile formability and heat resistance in good balance, and thereby arrive at the claimed invention.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Iizuka et al. (JP 2014175216 A cited in IDS) in view of Hoshino et al. (JP 2001322666 A), Ito et al. (JP2011144356 A cited in IDS) and Onoe et al. (US 2009/0226728 A1) as applied to claim 10 above, further in view of Okuyama et al. (US 2014/0318616 A1).

Regarding claim 25, Iizuka et al. in view of Hoshino et al., Ito et al. and Onoe et al. disclose the power storage device packaging material as set forth above. Iizuka et al. in view of Hoshino et al., Ito et al. and Onoe et al. do not disclose propylene-based branched polymer as presently claimed.
Okuyama et al. disclose a back-protective sheet for a solar cell module comprising a layer comprising polypropylene resin such as a block copolymer of ethylene and propylene, i.e. block polypropylene (see Abstract and paragraph 0074). The block copolymer of ethylene and propylene provide heat resistance, slipping property, film handling property, scratch resistance and curling resistance (see paragraph 0074).
In light of motivation for using block copolymer of ethylene and polypropylene disclosed by Okuyama et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use block copolymer of ethylene and polypropylene for the propylene-based branched polymer in Iizuka et al. in view of Hoshino et al., Ito et al. and Onoe et al. in order to provide heat resistance, slipping property, film handling property, scratch resistance and curling resistance, and thereby arrive at the claimed invention.

Claims 1, 2, 6, 9, 10, 20, 21, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Takahagi et al. (WO 2015/125806 A1) in view of Ito et al. (JP2011144356 A cited in IDS), Hoshino et al. (JP 2001322666 A) and Onoe et al. (US 2009/0226728 A1). It is noted that when utilizing Takahagi et al., the disclosures of the reference are based on US 2016/0365545 A1 which is an English language equivalent of the reference. Therefore, the paragraph numbers cited with respect to Takahagi et al. are found in US ‘545. It is noted that the disclosures of Ito et al. and Hoshino et al. is based on a machine translation of the reference which is included in this action.

Regarding claims 1, 2, 6, 9, 10, 20, 21, 23 and 24, Takahagi et al. disclose a battery packaging material (i.e. power storage device packaging material) comprising a base material layer 1 (substrate layer), an adhesive layer 2, a metal layer 3 and a sealant layer 4, in that order (see Abstract, Figure 1 and paragraph 0033). The base material layer is the outermost layer and the sealant layer is the innermost layer (see paragraphs 0035, 0057). The base material layer can include polyamide resin (see paragraph 0040). The metal layer 3 can be formed from a metal foil such as aluminum foil, wherein at least one surface or both surfaces of the metal layer 3 is subjected to a chemical conversion treatment for prevention of corrosion, i.e. anticorrosion treatment layer (see paragraphs 0049 and 0051). That is, Takahagi et al. disclose a base material layer 1, an adhesive layer 2, a metal layer 3, an anticorrosion treatment layer and a sealant layer, wherein the sealant layer is in direct contact with the anticorrosion treatment layer.
The sealant layer can include polyolefins such as polypropylene (see paragraph 0059). The polypropylene can be homopolypropylene, block copolymers of polypropylene and random copolymers of polypropylene such as random copolymers of propylene and ethylene (see paragraph 0059). The sealant layer can be formed of two or more layers with the same resin component or different resin components (see paragraph 0064). That is, the sealant layer can be a multilayer comprising two layers, wherein the two layers can have same resin component such as polypropylene. Given that the sealant layer is in direct contact with the anticorrosion treatment layer and given that sealant layer comprises two layers having resin component such as random polypropylene (i.e. two random polypropylene layers), one of the layers of sealant layer comprising random polypropylene (i.e. random polypropylene layer) is in direct contact with anticorrosion treatment layer.
While Takahagi et al. disclose the sealant layer comprises two random polypropylene layers and one of the random polypropylene layers in direct contact with anticorrosion treatment layer, Takahagi et al. do not disclose the sealant layer comprises propylene-based branched polymer-containing layer as presently claimed. Takahagi et al. do not disclose the sealant layer comprising a base composition as presently claimed.
Ito et al. disclose a propylene-based polymer having long chain branching that has good flow characteristics such as melt tension and melt viscoelasticity and accordingly has excellent mold processabilty and high strain hardening (see Title, Abstract and paragraph 0027, 0091). The propylene-based polymer can be propylene-1-butene copolymer or homopolypropylene (see paragraph 0088). The molecular weight of a propylene-based polymer having long chain branching is 1,000,000 (see paragraph 0097), which is identical to that utilized in present invention (see paragraph 0105). Further, the propylene-based polymer having long chain branching is identical to that utilized in present invention (see paragraph 0103 that discloses a propylene-based polymer having long chain branching of JP2011144356 A). Although Ito et al. do not disclose the propylene-based polymer having long chain branching does not have a crosslinked structure, and wherein the branched chains have at least 500 carbons, given that the propylene-based polymer having long chain branching of Ito et al. is identical to that presently claimed and used in the present invention, it is obvious or inherent that the propylene-based polymer having long chain branching of Ito et al. does not have a crosslinked structure, and wherein the branched chains have at least 500 carbons.
In light of motivation for using propylene-based polymer having long chain branching disclosed by Ito et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use propylene-based random polymer having long branching of Ito et al. as the random polypropylene in the random polypropylene layer of Takahagi et al. in order to obtain good flow characteristics such as melt tension and melt viscoelasticity and accordingly excellent mold processabilty and high strain hardening weather, and thereby arrive at the claimed invention.
Further, as noted above, propylene-based random polymer having long chain branching provide good flow characteristics such as melt tension and melt viscoelasticity and accordingly has excellent mold processabilty and high strain hardening. Therefore, it would have been obvious to one of ordinary skill in the art to use propylene-based random polymer having long chain branching in the amounts including that presently claimed depending on desired melt tension, melt viscoelasticity, mold processabilty and high strain hardening in Takahagi et al. in view of Ito et al., and thereby arrive at the claimed invention.
Accordingly, Takahagi et al. in view of Ito et al. disclose the sealant layer includes more than one layer, and the propylene-based branched polymer-containing layer is in direct contact with the anticorrosion treatment layer on the metal foil layer.
Further, Takahagi et al. disclose the sealant layer can include a blend polymer obtaining combining two or more resin components such as polyolefin and carboxylic acid-modified polyolefin, wherein polyolefin can be polypropylene (see paragraphs 0059, 0061, 0064). Therefore, it would have been obvious to one of ordinary skill in the art to blend acid-modified polypropylene with polypropylene-based branched polymer in polypropylene-based branched polymer-containing layer of Takahagi et al. in view of Ito et al., and thereby arrive at the claimed invention.
Takahagi et al. in view of Ito et al. do not disclose the sealant layer comprising a base composition consisting of (i) 60 mass% to 95 mass% of acid-modified polypropylene and (ii) propylene--olefin copolymer having an atactic structure. 
Hoshino et al. disclose a heat seal layer comprising 50 wt% or more of acid modified polypropylene resin (see Abstract). The heat seal layer provides sufficient adhesive strength (see paragraph 0009).
In light of motivation for using a heat seal layer comprising 50 wt% or more of acid modified polypropylene resin disclosed by Hoshino et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use 50 wt% or more of acid modified polypropylene resin in the sealant layer of Takahagi et al. in view of Ito et al. in order to provide sufficient adhesive strength, and thereby arrive at the claimed invention.
Takahagi et al. in view of Ito et al. and Hoshino et al. do not disclose the sealant layer comprising consists of (b) base composition consisting (ii) a propylene--olefin having an atactic structure.
Onoe et al. disclose a polyolefin such as atactic propylene--olefin copolymer (see paragraphs 0100 and 0107). The polyolefin provides high thermal resistance, high hardness and non-tackiness (see paragraph 0099).
In light of motivation for using atactic propylene--olefin copolymer disclosed by Onoe et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use atactic propylene--olefin copolymer of Onoe et al. in the sealant layer of Takahagi et al. in view of Ito et al. and Hoshino et al. in order to provide high thermal resistance, high hardness and non-tackiness, and thereby arrive at the claimed invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Takahagi et al. (WO 2015/125806 A1) in view of Ito et al. (JP2011144356 A cited in IDS), Hoshino et al. (JP 2001322666 A) and Onoe et al. (US 2009/0226728 A1) as applied to claim 1 above, further in view of Oono et al. (US 2014/0242333 A1 cited in IDS) and Suzuta (US 2010/0255365 A1 cited in IDS).

Regarding claim 8, Takahagi et al. in view of Ito et al., Hoshino et al. and Onoe et al. disclose the power storage device packaging material as set forth above. Takahagi et al. in view of Ito et al., Hoshino et al. and Onoe et al. do not disclose anticorrosive coating layer as presently claimed.
Oono et al. disclose the corrosion prevention treated layer containing 10 parts of sodium polyphosphate relative to 100 parts by weight of cerium oxide that provides corrosion prevention (see paragraph 0371).
In light of motivation for using corrosion prevention treated layer containing 10 parts of sodium polyphosphate relative to 100 parts by weight of cerium oxide disclosed by Oono et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use 10 parts of sodium polyphosphate relative to 100 parts by weight of cerium oxide in the anticorrosive coating layer of Takahagi et al. in view of Ito et al., Hoshino et al. and Onoe et al. in order to provide effective corrosion prevention, and thereby arrive at the claimed invention.
Takahagi et al. in view of Ito et al., Hoshino et al., Onoe et al. and Oono et al. do not disclose anticorrosive coating layer comprising a cationic polymer.
Suzuta discloses a packing material for a lithium cell (power storage device packaging material) (see Abstract). Suzuta disclose cationic polymer exhibit excellent electrolyte solution resistance and hydrofluoric acid resistance (see paragraph 0143). These superior resistance properties suppresses damage to the aluminum foil (metal foil) that is an intermediate layer of the packing material for a lithium cell (see paragraph 0143).  
In light of motivation for using cationic polymer disclosed by Suzuta as described above, it therefore would have been obvious to one of ordinary skill in the art to use cationic polymer in the anticorrosive coating layer of Takahagi et al. in view of Ito et al., Hoshino et al., Onoe et al. and Oono et al. in order to provide excellent electrolyte solution resistance and hydrofluoric acid resistance and suppress damage to aluminum foil (metal foil), and thereby arrive at the claimed invention.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Takahagi et al. (WO 2015/125806 A1) in view of Ito et al. (JP2011144356 A cited in IDS), Hoshino et al. (JP 2001322666 A) and Onoe et al. (US 2009/0226728 A1) as applied to claim 10 above, further in view of Nishimura et al. (US 2009/0023826 A1).

Regarding claim 22, Takahagi et al. in view of Ito et al., Hoshino et al. and Onoe et al. disclose the power storage device packaging material as set forth above. Takahagi et al. in view of Ito et al., Hoshino et al. and Onoe et al. do not disclose propylene-based branched polymer as presently claimed.
Nishimura et al. disclose a polypropylene-based resin such as ethylene-propylene random copolymer provide reconcile formability and heat resistance in good balance (see paragraph 0032).
In light of motivation for using ethylene-propylene random copolymer disclosed by Nishimura et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use ethylene-propylene random copolymer for the propylene-based branched polymer in Takahagi et al. in view of Ito et al., Hoshino et al. and Onoe et al. in order to provide reconcile formability and heat resistance in good balance, and thereby arrive at the claimed invention.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Takahagi et al. (WO 2015/125806 A1) in view of Ito et al. (JP2011144356 A cited in IDS), Hoshino et al. (JP 2001322666 A) and Onoe et al. (US 2009/0226728 A1) as applied to claim 10 above, further in view of Okuyama et al. (US 2014/0318616 A1).

Regarding claim 25, Takahagi et al. in view of Ito et al., Hoshino et al. and Onoe et al. disclose the power storage device packaging material as set forth above. Takahagi et al. in view of Ito et al., Hoshino et al. and Onoe et al. do not disclose propylene-based branched polymer as presently claimed.
Okuyama et al. disclose a back-protective sheet for a solar cell module comprising a layer comprising polypropylene resin such as a block copolymer of ethylene and propylene, i.e. block polypropylene (see Abstract and paragraph 0074). The block copolymer of ethylene and propylene provide heat resistance, slipping property, film handling property, scratch resistance and curling resistance (see paragraph 0074).
In light of motivation for using block copolymer of ethylene and polypropylene disclosed by Okuyama et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use block copolymer of ethylene and polypropylene for the propylene-based branched polymer in Takahagi et al. in view of Ito et al., Hoshino et al. and Onoe et al. in order to provide heat resistance, slipping property, film handling property, scratch resistance and curling resistance, and thereby arrive at the claimed invention.

Response to Arguments
Applicant's arguments filed 05/09/2022 have been fully considered. In light of amendments, new grounds of rejections are set forth above.

Applicants argue that any prima facie case of obviousness 1s more that overcome by surprising and unexpected results provided in Tables 1 and 2 of the specification. According to Table 2, compositions of Examples 9-12 and 15-27, which are within the scope of claim 1, are superior over Comparative Example 1 in a combination of six properties: electrolyte laminating strength, electrolyte heat sealing strength, degassing heat sealing strength, blushing, forming insulation and degassing insulation. Such superiority could not be expected based on the cited references because Comparative Example 1 is as probable based on the cited references and Examples 9-12 and 15- 27.
However, the data is not persuasive given that the data is not commensurate in scope with the scope of present claims given that the examples recite specific substrate, specific metal foil layer having specific anticorrosion treatment layer and specific sealant layer having specific components in specific amounts, whereas the present claim has broad recitation of substrate, broad recitation of metal foil layer having anticorrosion treatment layer and broad recitation of sealant layer having broad recitation of components in broad amounts.
Further, given that the power storage device packaging material of  Iizuka et al. in view of Hoshino et al., Ito et al. and Onoe et al. or Takahagi et al. in view of Ito et al., Hoshino et al. and Onoe et al. is identical to that presently claimed, it is inherent or obvious that the power storage device packaging material of  Iizuka et al. in view of Hoshino et al., Ito et al. and Onoe et al. or Takahagi et al. in view of Ito et al., Hoshino et al. and Onoe et al. has a combination of six properties: electrolyte laminating strength, electrolyte heat sealing strength, degassing heat sealing strength, blushing, forming insulation and degassing insulation, absent evidence to the contrary.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRUPA SHUKLA/Examiner, Art Unit 1787    

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787